
	

113 HR 2426 IH: Educating Tomorrow's Engineers Act
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2426
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2013
			Mr. Tonko (for
			 himself and Mr. Kennedy) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To better integrate engineering education into
		  kindergarten through grade 12 instruction and curriculum and to support
		  research on engineering education.
	
	
		1.Short titleThis Act may be cited as the
			 Educating Tomorrow's Engineers
			 Act.
		IAmendments to the
			 Elementary and Secondary Education Act of 1965
			AEngineering
			 standards and assessments
				111.Academic
			 standards, academic assessments, and accountabilitySection 1111(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is amended—
					(1)in paragraph (1), by adding at the end the
			 following:
						
							(G)Integration of
				engineering skills and practices into science standardsBy not
				later than the 2016–2017 school year, each State plan shall demonstrate that
				the State has incorporated engineering design skills and practice into the
				State science challenging academic content standards and student academic
				achievement standards that are required under this
				paragraph.
							;
				and
					(2)in paragraph
			 (3)(C)(v)(II), by inserting (including, beginning not later than the
			 2016–2017 school year, engineering design skills and practices) after
			 science.
					112.Grants for
			 State assessments and related activitiesSection 6111(1) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7301(1)) is amended by inserting
			 , including the integration of engineering concepts into science
			 assessments, before and standards.
				BProfessional
			 development and instructional materials
				121.Teacher and
			 principal training and recruiting fundSection 2113 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6613) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1), by striking
			 95 and inserting 85;
						(B)in paragraph (2),
			 by striking and after the semicolon;
						(C)by redesignating
			 paragraph (3) as paragraph (4); and
						(D)by inserting after
			 paragraph (2) the following:
							
								(3)reserve 10 percent
				of the funds made available through the grant to make subgrants in accordance
				with subsection (e);
				and
								;
						(2)by redesignating
			 subsections (e) and (f) as subsections (f) and (g), respectively; and
					(3)by inserting after
			 subsection (d) the following:
						
							(e)STEM
				professional development and instructional materials grantsA
				State educational agency that receives a grant under this part shall use the
				funds described in subsection (a)(3) to award grants, on a competitive basis,
				to nonprofit organizations, and other entities, with expertise and a
				demonstrated record of success in STEM fields to enable such organizations and
				entities to develop and provide professional development and instructional
				materials for STEM in the
				State.
							.
					122.STEM
			 partnershipsPart B of title
			 II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6661 et
			 seq.) is amended—
					(1)in the part
			 heading, by striking Mathematics and science partnerships and
			 inserting Stem
			 partnerships;
					(2)in section
			 2201—
						(A)by striking
			 mathematics and science each place the term appears and
			 inserting STEM; and
						(B)in subsection
			 (a)(4), by striking engineering, mathematics, and science and
			 inserting STEM;
						(3)in section
			 2202—
						(A)in the section
			 heading, by striking Mathematics and science and inserting
			 STEM;
						(B)in subsection
			 (b)(2)—
							(i)in
			 subparagraph (A), by striking mathematics and science and
			 inserting STEM;
							(ii)in
			 subparagraph (B), by striking student academic achievement in
			 mathematics and science and inserting student academic
			 achievement in STEM; and
							(iii)in
			 subparagraph (C), by striking mathematics and science and
			 inserting STEM; and
							(C)in subsection
			 (c)—
							(i)in
			 each of paragraphs (1) and (2), by striking mathematics and
			 science and inserting STEM;
							(ii)in
			 paragraph (3), in the matter preceding subparagraph (A), by striking
			 mathematics and science each place the term appears and
			 inserting STEM;
							(iii)in
			 paragraph (4)—
								(I)in the matter
			 preceding subparagraph (A), by striking mathematics, engineering, and
			 science majors and inserting individuals with a baccalaureate
			 degree in a STEM field;
								(II)in each of
			 subparagraphs (A) and (C), by striking mathematics, engineering, or
			 science each place the term appears and inserting a STEM
			 field;
								(III)in subparagraph
			 (B), by striking mathematics and science and inserting
			 STEM; and
								(IV)in subparagraph
			 (D), by striking mathematics, engineering, or science
			 backgrounds and inserting backgrounds in STEM
			 fields;
								(iv)in
			 paragraph (5), by striking mathematics and science curricula
			 each place the term appears and inserting STEM curricula;
							(v)in
			 paragraph (6), by striking mathematics and science and inserting
			 STEM;
							(vi)in
			 paragraph (7), by striking mathematics or science each place the
			 term appears and inserting STEM;
							(vii)in
			 paragraph (8)—
								(I)by striking
			 mathematics and science and inserting
			 STEM;
								(II)by striking
			 and engineers and inserting engineers, and other
			 professionals in STEM fields; and
								(III)by striking
			 science and mathematics and inserting
			 STEM;
								(viii)in paragraph
			 (9), by striking mathematics and science and inserting
			 STEM; and
							(ix)in paragraph
			 (10)—
								(I)by striking
			 mathematics and science teachers and inserting STEM
			 teachers; and
								(II)by striking
			 mathematics and science careers (including engineering and
			 technology) and inserting careers in STEM fields;
								(D)in subsection
			 (d)(2), by striking mathematics and science teaching and
			 inserting STEM teaching; and
						(E)in subsection
			 (e)(2)—
							(i)in subparagraph
			 (A), by striking mathematics and science and inserting
			 STEM;
							(ii)in subparagraph
			 (B), by inserting and a strategy for integrating engineering into the
			 science assessments in accordance with section 1111(b)(3) before the
			 semicolon at the end; and
							(iii)in subparagraph
			 (C)—
								(I)in clause (i), by
			 striking mathematics and science and inserting
			 STEM;
								(II)in clause (ii),
			 by striking in mathematics, engineering, or the sciences and
			 inserting in a STEM field; and
								(III)in clause
			 (iii)—
									(aa)by striking
			 mathematics and science and inserting STEM
			 subjects; and
									(bb)by striking
			 mathematics, engineering, and science and inserting a
			 STEM field.
									CAfter
			 school programs
				131.21st century
			 learning centersSection
			 4205(a)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7175(a)(2)) is amended by striking mathematics and science and
			 inserting STEM.
				DRural
			 education
				141.Rural and
			 low-income school programSection 6222(a)(2) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6351a(a)(2)) is amended by inserting
			 and professional development in the area of engineering
			 education before the period at the end.
				EGeneral
			 provisions
				151.DefinitionsSection 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801) is amended—
					(1)by redesignating paragraphs (37) through
			 (43) as paragraphs (38) through (44), respectively; and
					(2)by inserting after
			 paragraph (37) the following:
						
							(38)STEMThe
				term STEM means—
								(A)science,
				technology, engineering, and mathematics; and
								(B)other academic
				subjects that build on the subjects described in subparagraph (A), such as
				computer
				science.
								.
					IIAmendments to the
			 Education Science Reform Act of 2002
			201.National center
			 for education researchThe
			 Education Sciences Reform Act of 2002 (20 U.S.C. 9501 et seq.) is
			 amended—
				(1)in section 131(b)(1)(C) (20 U.S.C.
			 9531(b)(1)(C)), by striking mathematics, science, and inserting
			 STEM (as defined in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801)),; and
				(2)in section 133(a)(11) (20 U.S.C.
			 9533(a)(11)) by striking mathematics and science and inserting
			 STEM (as defined in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801)).
				202.Research on
			 engineering education
				(a)In
			 generalThe Secretary of Education, acting through the Director
			 of the Institute of Education Sciences, shall support, directly or through
			 grants or contracts, research on engineering education, including studies and
			 evaluations that—
					(1)identify and
			 assess how science inquiry and mathematical reasoning can be connected to
			 engineering design in kindergarten through grade 12 curricula and teacher
			 professional development;
					(2)identify best
			 practices and promising innovations in the field of kindergarten through grade
			 12 engineering education; and
					(3)include any other
			 information or assessments the Secretary of Education may require.
					(b)DisseminationThe
			 Secretary of Education shall, based on the results of the research described in
			 subsection (a), disseminate information and analysis to the public, and provide
			 technical assistance to State educational agencies, on best practices and
			 promising innovations in the field of kindergarten through grade 12 engineering
			 education.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of fiscal years 2014
			 through 2018.
				
